Citation Nr: 1530630	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for partial amputation of the left ring finger.

2.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from May 1975 to May 1984.  He died in October 2009 and the appellant is his surviving spouse.  

The cause of death claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction was later transferred to the Regional Office (RO) in Wichita, Kansas.  

At the time of his death, the Veteran had initiated the appeals process regarding a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of left ring finger.  See March 2009 rating decision; May 2009 notice of disagreement (NOD).  Within one year of his death, the appellant filed a claim for dependency and indemnity compensation (DIC), including claims for entitlement to service connection for cause of the Veteran's death, accrued benefits, and death pension.  The appellant's DIC claim was also accepted as a request to be substituted as the claimant for the purposes of processing the pending 1151 claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2014).  Thereafter, the appellant was substituted as the claimant for the pending 1151 claim.  See January 2012 Memorandum.  Subsequently, a statement of the case was issued in December 2012 and the appellant perfected her appeal in December 2012.  The issue was certified to the Board in December 2012.  

The Board also notes that, before the Veteran's death, the Board issued two decisions in October 2008.  In the first decision, the Board denied reimbursement of ambulance expenses in February 2005, but remanded reimbursement of ambulance expenses for April 2006.  In the second decision, the Board denied the Veteran's petition to reopen a claim of service connection for a heart disability, but remanded a service connection claim for cellulitis.  While substitution only applies to the same benefits for which accrued benefits are payable, i.e., periodic monetary benefits (other than insurance and Servicemember's indemnity) such as compensation, pension, DIC, and Chapter 18 benefits, and thus the appellant was ineligible to substitute for the Veteran's claim for reimbursement of ambulance expenses, she was substituted for the claim for service connection for cellulitis.  However, in June 2014, the appellant's attorney submitted a statement indicating that the appellant wished to withdraw all pending claims except her DIC claim.  Therefore, the claim of entitlement to service connection for cellulitis is no longer in appellate status.  In this regard, while the Board formally dismisses the § 1151 claim as such was certified to the Board, the cellulitis claim was never re-certified to the Board and, therefore, a formal dismissal is not necessary.

The Board further notes that the appellant's attorney, on her behalf, withdrew all pending requests for a Board hearing in connection with the present appeal.     

For reasons explained below, the issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2014 statement, the appellant's attorney stated that the appellant wished to withdraw the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for partial amputation of the left ring finger.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for partial amputation of the left ring finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204 (2014).

In a June 2014 statement, the appellant's attorney stated that the appellant wished to withdraw all pending issues except the DIC claim, which included the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for partial amputation of the left ring finger.  In light of this statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed. 


ORDER

The appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for partial amputation of the left ring finger is dismissed.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant is seeking service connection for cause of the Veteran's death, arguing that his death was caused by a disability that was incurred as a result of his military service, namely coronary artery disease (CAD).

The death certificate shows that the Veteran died in October 2009 while an inpatient at the Wichita, Kansas, VA Medical Center (VAMC).  According to the official certificate of death, the immediate cause of the Veteran's death was multi-organ failure, while the underlying causes were hypotension and sepsis.  No other conditions are listed as significant conditions contributing to death.  

At the time of the Veteran's death, he did not have any service-connected disabilities.  Prior to his death, the Veteran had attempted to establish service connection for a heart condition on several occasions, arguing that he had his first heart attack and underwent heart catheterization during his second period of service.  He also asserted that he was initially diagnosed with hypertension during his first post-service year of service and continued to have heart problems after service.  See August 2008 Board Hearing.  Despite the Veteran's allegations, the RO denied his claim of service connection for a heart condition on several occasions.  See rating decisions dated December 1985, February 2001, and December 2006.   The Board parenthetically notes that an October 2008 Board decision denied an application to reopen a claim for a heart disability, which had been appealed from the December 2006 rating decision; however, such decision was appealed to the Court and, due to the death of the Veteran, was dismissed by the Court in February 2010 and, subsequently, by the Board in June 2010.

The appellant has argued that, while not specifically listed on the death certificate, the Veteran died of complications due to CAD and ischemic heart disease.  In this regard, she has asserted that the Veteran was admitted to the Wichita VAMC following a heart attack that was caused by CAD and that he became severely hypotensive during this hospitalization, which led to his death.  See January 2014 attorney statement.  She has also asserted that the Veteran developed sepsis from a leaky heart valve, which spread through his system and shut down all of his organs, which also led to his death.  See March 2012 appellant statement.  

The appellant, through her representative, has asserted that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  They further assert that, because the Veteran's CAD contributed to his death and is presumptively related to herbicide exposure, service connection for cause of the Veteran's death should be granted.  

While ischemic heart disease, which includes CAD, is one of the diseases for which presumptive service connection is available based upon herbicide exposure, there is no affirmative, credible, or persuasive evidence establishing the Veteran had in-country service in Vietnam.  In this regard, the Veteran's service records do not show he served in Vietnam at any point during his periods of active service.  Moreover, the Veteran never alleged service in Vietnam.  In fact, on his March 2006 formal claim for service connection, the Veteran specifically indicated that he did not have service in Vietnam and did not provide dates for any such service.  See March 2006 VA Form 21-526; see also August 2008 hearing transcript.  Additionally, VA has certified that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  See VA Form 21-3101.  

While there is no affirmative evidence of Vietnam service and the Veteran is not presumed to have been exposed to herbicides during service, his service treatment records (STRs) show that, in July 1975, he complained of chest pain that had persisted for one week, which was diagnosed as intercostal chondritis.  There is also evidence showing the Veteran underwent cardiac catheterization in June 1981, after which he recovered well and was given a final diagnosis of chest pain of uncertain etiology, with no evidence of arteriosclerotic heart disease (ASHD).  In July 1981, the Veteran was also noted to have musculoskeletal chest pain and a new right bundle branch block.  In October 1985, the Veteran presented to a cardiology consultation, where the examining physician noted that he had a vague history of myocardial infarction at Sam Houston VA, with a three year history of chest pain and dyspnea, and diagnosed him with atypical chest pains with normal coronary arteries.  

As noted, the appellant has reiterated the Veteran's report of in-service heart problems, including that he had his first heart attack during service, had a heart operation during service, and continued to experience heart problems after service, which included several additional heart attacks.  In this regard, the post-service evidence shows the Veteran was diagnosed with coronary artery disease and underwent heart catheterization in September 2008.  

Given the evidence of heart problems during service, the competent lay evidence of continued heart problems after service, and the post-service diagnosis of coronary artery disease, the Board finds a remand is necessary in order to obtain a medical opinion to ascertain whether the Veteran's heart disease was a direct or contributing factor to his death, particularly given that there is no such medical opinion of record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate VA specialist to clarify the likely etiology of the Veteran's cause of death.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:

(a) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's heart disease had its onset in, or was otherwise the result of his military service?  Why or why not?

(b) Is it at least as likely as not that heart disease manifested within one year of the Veteran's discharge in May 1984, i.e., by May 1985?  If so, please describe the manifestations. 

(c)  If the answer to either (a) or (b) is yes, is it at least as likely as not that the Veteran's heart disease was the principal cause of death?  Why or why not?

In other words, was the Veteran's heart disease, singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto?  Why or why not?

(d) If the answer to either (a) or (b) is yes, is it at least as likely as not that the Veteran's heart disease was a contributory cause of death?  Why or why not?

In other words, did his heart disease (a) contribute substantially or materially to death, (b) combine to cause death, (c) aid or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering the foregoing questions, the examiner must address the service treatment records showing complaints and treatment for heart problems (including a heart attack and cardiac catheterization) during service, as well as the competent lay evidence of continued heart problems since service and the post-service evidence showing a diagnosis of coronary artery disease which the appellant asserts contributed to the Veteran's death. 

(e) If the answer to either (a) or (b) is yes, the examiner must also opine whether it is at least as likely as not that the Veteran's heart disease resulted in any debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death?  Why or why not?

The examiner should consider all lay medical evidence of record, noting that lay persons are competent to report events and symptoms of which they have first-hand knowledge.  The examiner should also consider the medical evidence of record, particularly the medical evidence regarding the nature, onset, and progression of his heart disease and other diseases that led to his demise in October 2009. 

A response must be provided for each question listed above and a rationale must be provided for each opinion offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including obtaining an additional medical opinion, if deemed necessary, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


